Citation Nr: 0736496	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a punji stick injury of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
phlebitis of the right lower extremity, on appeal from an 
initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 40 percent for 
phlebitis of the left lower extremity, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This rating decision granted service 
connection for phlebitis of both lower extremities and 10 
percent disability ratings were assigned to each lower 
extremity.  The decision also denied the veteran's request 
for an increased evaluation for the residuals of a punji 
stick injury to the right knee.  The veteran was notified of 
the decision and he appealed.  Subsequently, after reviewing 
additional medical evidence involving the phlebitis 
disability, the RO increased the disability evaluation 
assigned to the left leg.  This was done via a rating 
decision issued in June 2004.  The rating was increased from 
10 to 40 percent.  The right leg evaluation was continued at 
10 percent.  

The Board notes that when the RO issued the June 2004, it 
stated that for the left lower extremity (phlebitis), the 
decision was a grant of the benefits sought on appeal.  This 
is not correct because it is not a full grant of the benefit 
sought on appeal because a higher rating is available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this issue 
remains before the Board.  Furthermore, since the claims have 
remained in appellate status since the initial decision on an 
original claim, staged ratings may be assigned for the 
disabilities to reflect different levels of disability during 
the pendency of the claims where the record warrants it.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

It is further noted that the veteran had initially requested 
the opportunity to present testimony before the Board.  An 
appointment was made for the veteran so that he could 
accomplish this request.  However, on the date of his 
hearing, the veteran did not appear and he has not since 
requested another hearing.  The Board therefore concludes 
that the veteran has withdrawn his request for a hearing 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(c) (2007).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, 
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp.2006).  The record reflects that the veteran has not 
undergone a recent physical examination of his lower 
extremities and right knee.  The most recent complete VA 
medical examination was accomplished more than four and half 
years ago in April 2003.  The Board finds therefore that the 
evidence is stale and the claim must be returned to the 
RO/AMC for the purpose of obtaining new data.

In other words, the Board is of the opinion that the claim 
must be remanded to the RO for the purpose of obtaining a new 
medical examination that provides the Board with the medical 
information needed to evaluate the veteran's claim.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2007) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2007) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By remanding 
the claim for said examination, clinical findings addressing 
the rating criteria will be obtained and the VA will have a 
more complete picture of the veteran's disabilities.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for the disabilities at issue before 
the Board, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

2.  With respect to the veteran's 
disability of the knee, the veteran 
should be afforded an orthopedic 
examination, by appropriate specialist, 
in order to determine the nature and 
severity of his right knee disorder.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The appropriate examiner should 
specifically comment on the disabilities 
of the right knee from which the veteran 
now suffers, and the examiner should 
provide a listing of the manifestations 
and symptoms produced by each disability.  
The examiner should specify which 
symptoms or findings have been produced 
by the veteran's punji stick wound.  
Readings should be obtained concerning 
the veteran's range of motion of the knee 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion.  The 
examiner should further comment on any 
scar that is present and whether any 
muscle damage has occurred in the area 
surrounding the wound.  Additionally, the 
examiner should be requested to determine 
whether any of the conditions exhibit 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should further provide 
comment on whether the veteran's punji 
stick residuals have aggravated the 
veteran's right knee such that a separate 
disability has occurred.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The RO/AMC should arrange for a VA 
examination of the veteran by an 
appropriately qualified physician or 
other available appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the severity of his service-
connected phlebitis of both lower 
extremities.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should fully describe all 
symptoms attributable to the veteran's 
phlebitis of the left and right legs.  
Specifically, the examiner should 
indicate whether there is subcutaneous 
induration, stasis pigmentation, eczema, 
persistent ulceration, or board-like 
edema and constant pain at rest.

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review prior to the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that particular report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

After completion of the above, the RO should readjudicate the 
appellant's increased rating claims, including any additional 
evidence obtained on remand.  If any determination remains 
unfavorable to the appellant, he and his representative 
should be provided with a supplemental statement of the case 
and be afforded an opportunity to respond before the case is 
returned to the Board for further review.  Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The veteran has appealed the assignment of the initial 
disability evaluations for the phlebitis condition affecting 
his left and right lower extremities.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



